                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                             No. CR03-4020-LTS

 vs.
                                                      MEMORANDUM
 KURT ALAN CAMPBELL,                                OPINION AND ORDER
               Defendant.

                            ___________________________


                               I.     INTRODUCTION
       This case is before me on defendant Kurt Alan Campbell’s motion (Doc. No. 48)
for compassionate release. The Government has filed a response (Doc. No. 51) and
Campbell has filed a reply (Doc. No. 52). Oral argument is not necessary. See Local
Rule 7(c).


                                II.   BACKGROUND
       On October 31, 2003, Campbell pleaded guilty to one count of conspiracy to
manufacture and distribute 50 grams or more of actual methamphetamine after a prior
felony drug conviction in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), 846
and 851. See Doc. No. 19. At Campbell’s sentencing hearing on January 26, 2004,
United States District Judge Mark W. Bennett calculated a guideline range of 262 to 327
months, based on a total offense level of 34 and a criminal history category VI. Doc.
No. 27-1 at 2. Because the Government had filed a 21 U.S.C. § 851 prior felony drug
offense enhancement notice, Campbell’s mandatory minimum sentence was 240 months.
Doc. No. 27 at ¶ 78. Judge Bennett sentenced Campbell to 280 months’ imprisonment.
Doc. No. 26.




       Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 1 of 15
      On April 15, 2020, Campbell filed a pro se motion (Doc. No. 33) for
compassionate release. On April 29, 2020, I appointed the Federal Public Defender to
represent him. Doc. No. 34. On May 13, 2020, Campbell filed an amended motion
(Doc. No. 37), through counsel, for compassionate release. On June 26, 2020, I denied
Campbell’s request for compassionate release because he did not exhaust administrative
remedies as required by 18 U.S.C. § 3582(c)(1)(A). Doc. No. 43 at 5–9. However, I
recommended to the Bureau of Prisons (BOP) that Campbell be placed on home
confinement for the remainder of his sentence pursuant to the Elderly Offender Home
Detention Program (EOHDP) of the First Step Act and/or § 12003(b)(2) of the
Coronavirus Aid, Relief and Economic Security (CARES) Act. Id. at 13–18.
      On June 30, 2020, Campbell filed a motion (Doc. No. 44), through counsel, for
leave to refile his motion for compassionate release because he had then arguably
exhausted his administrative remedies. On July 1, 2020, I entered an order (Doc. No.
45) explaining that a denial for failure to exhaust administrative remedies is without
prejudice and Campbell could file another motion for compassionate release without leave
of the court. On July 6, 2020, Campbell filed the present motion (Doc. No. 48), through
counsel, for compassionate release.     On July 13, 2020, the Government filed its
resistance. Doc. No. 51. On July 20, 2020, Campbell filed his reply. Doc. No. 52.
      On July 23, 2020, the Probation office contacted BOP officials at Campbell’s
facility to inquire whether Campbell would be placed on home confinement pursuant to
my prior recommendation. Probation was told that Campbell would not be placed on
home confinement at this time and no further information was available. According to
the online BOP inmate locator, Campbell is currently at Yankton FPC and his projected
release date is May 25, 2023.




                                           2

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 2 of 15
                                  III.   DISCUSSION1
A.     Exhaustion of Administrative Remedies
       On April 30, 2020, Campbell’s counsel submitted a request for compassionate
release on behalf of Campbell to his warden. Doc. No. 42-1. The request was based on
Campbell’s health issues and his COVID-19 risk. Id. On May 5, 2020, the warden
denied the request. Doc. No. 42-2. On July 6, 2020, Campbell filed, through counsel,
his present motion for compassionate release. See Doc. No. 48. The Government does
not contest that Campbell has now exhausted his administrative remedies as required by
18 U.S.C. § 3582(c)(1)(A). See Doc. No. 51 at 2, 4.


B.     Extraordinary and Compelling Reasons
       Campbell argues that the threat the COVID-19 pandemic poses to him, in light of
his age and particular health issues, constitutes extraordinary and compelling reasons for
his early release. Doc. No. 49 at 8–10. He argues that he is at a higher risk of contracting
COVID-19 at Yankton FPC than he would be if he were released to reside at his
daughter’s home. Id. at 11. The Government acknowledges Campbell’s health issues but
argue they are not extraordinary and compelling because they are not terminal or
debilitating. Doc. No. 51 at 8. The Government also argues that Campbell has not
established that he would be less vulnerable to COVID-19 if he were released because
there are no reported COVID-19 cases at Yankton FPC. Id. at 9.
       Campbell also argues that his rehabilitation, in connection with his health issues
and COVID-19, can be considered in deciding whether extraordinary and compelling
reasons are present. Doc. No. 49 at 11 (citing 28 U.S.C. § 994(t)). The Government
does address this argument.




1
 The relevant standards for compassionate release motions were discussed in my order on
Campbell’s first motion for compassionate release. Doc. No. 43 at 2–5.
                                             3

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 3 of 15
       1.     COVID-19
       Dr. David Rosenthal reviewed Campbell’s BOP medical records and prepared a
report, at the request of Campbell’s counsel, summarizing Campbell’s health conditions
and giving his opinion on the risk COVID-19 poses to Campbell. Doc. No. 38-1. Dr.
Rosenthal is an Assistant Professor at the Yale School of Medicine. Doc. No. 38-2. He
is also the Medical Director of the ShelterOne COVID Respite Unit in New Haven,
Connecticut. Id. Dr. Campbell provided the following opinion:
       Mr. Campbell is a 60 year old Caucasian male with notable past medical
       history of chronic kidney disease stage IIIA (moderate; GFR=45-
       59mL/min), chronic nephrolithiasis,[2] myalgias,[3] and history of left tibial
       osteomyelitis[4] in 2013. . . .
       Given what we know and the multiple unknowns regarding this novel virus,
       it is my medical opinion that given this patent’s age and his comorbidity of
       chronic kidney disease, he would be deemed high-risk for a poor clinical
       outcomes and severe illness if he developed COVID-19 illness.
Doc. No. 38-1. The Government does not dispute Dr. Rosenthal’s opinion. In addition
to the medical conditions listed by Dr. Rosenthal, Campbell also suffers from arthritis.
Doc. No. 38-3 at 3–4, 46, 70. Further, on March 12, 2020, a physician outside of the



2
 Chronic nephrolithiasis means chronic, or recurrent, kidney stones. Kidney Stones, Mayo
Clinic, https://www.mayoclinic.org/diseases-conditions/kidney-stones/symptoms-causes/syc-
20355755 (last visited July 27, 2020). Campbell’s last kidney stone was in March 2020. Doc.
No. 38-3 at 113. He also passed a kidney stone in October 2019. Id. at 3.
3
  “Myalgia describes muscle aches and pain, which can involve ligaments, tendons and fascia,
the soft tissues that connect muscles, bones and organs. Injuries, trauma, overuse, tension,
certain drugs and illnesses can all bring about myalgia.” Myalgia, John Hopkins Medicine,
https://www.hopkinsmedicine.org/health/conditions-and-diseases/myalgia (last visited July 27,
2020).
4
  Osteomyelitis is an infection in a bone. People with chronic health conditions, such as kidney
failure, are more at risk of developing osteomyelitis.           Osteomyelitis, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/osteomyelitis/symptoms-causes/syc-20375913
(last visited July 27, 2020).

                                               4

      Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 4 of 15
BOP healthcare system described Campbell’s kidney disease as stage IV, rather than stage
IIIA. Id. at 114.
          The Centers for Disease Control and Prevention (CDC) lists categories of people
with underlying medical conditions who are at an increased risk and categories of people
who might be at higher risk from severe illness from COVID-19. 5 Campbell fits into at
least one of these categories—people with chronic kidney disease. His stage IIIA (or
worse) chronic kidney disease places him at an increased risk of severe illness from
COVID-19.
          Further, Campbell’s age might increase his risk of severe complications from
COVID-19. He is now 61 years old. The CDC reports that 8 out of 10 COVID-19
deaths reported in the United States have been among adults aged 65 years and older. 6
The CDC also explains that the risk for severe illness from COVID-19 increase with age,
with older adults at highest risk.7 While Campbell is not in the most vulnerable age
group, his age still might increase his risk.
          The Government argues that extraordinary and compelling reasons are not present
here because Campbell’s health conditions are neither terminal nor debilitating. I am not
required to find that Campbell’s health conditions are terminal or debilitating for
extraordinary and compelling reasons to be present, although these are relevant factors
to consider. Campbell’s medical records demonstrate that his health issues are stable and
being treated. He has no physical or work restrictions. Doc. No. 38-3 at 78. He requires




5
  People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F201
9-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited July 27, 2020).
6
     Older      Adults,     CDC,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last visited July 27, 2020).
7
    Id.
                                                5

          Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 5 of 15
a lower bunk and a second pillow for chronic joint paint. Id. He is also assigned medical
shoes. Id.
      Numerous courts have held that a defendant’s health condition(s) that increases his
risk of serious illness from COVID-19 and the presence of COVID-19 within BOP
facilities constitute extraordinary and compelling reasons for compassionate release. See
United States v. Conner, No. CR07-4095-LTS, 2020 WL 3053368, at *7 (N.D. Iowa
June 8, 2020) (collecting cases); see also United States v. Ledezma-Rodriguez, --- F.
Supp. 3d ---, 2020 WL 3971517, at *6 (S.D. Iowa July 14, 2020) (collecting cases).
Further, several courts have found that chronic kidney disease, when considered in light
of the increased COVID-19 risk it causes, supports a finding of extraordinary and
compelling reasons.
      [T]he CDC has recently included individuals “with chronic kidney disease
      of any stage” to be at an increased risk “for severe illness from COVID-
      19.” . . . [T]he Court agrees with the findings of several other courts that
      this risk, in the present context, warrants compassionate release. United
      States v. Howard, 4:15-cr-00018-BR-2, 2020 WL 2200855, at *3
      (E.D.N.C. May 6, 2020) (granting compassionate release, in part, because
      inmate suffers from serious medical conditions including stage 3 kidney
      disease); United States v. Saad, 2:16-cr-20197-DPH-MKM-1, 2020 WL
      2251808, at *1 (E.D. Mich. Apr. 29, 2020) (granting compassionate
      release, in part, because 71-year old inmate suffers from “serious
      underlying and preexisting medical conditions” including chronic kidney
      disease); United States v. Bertrand, 3:00-cr-00012-LC-1, 2020 WL
      2179387, at *1 (N.D. Fla. Apr. 29, 2020) (same); United States v.
      Musumeci, 1:07-cr-00402-RMB-1, [Doc. No. 58] (S.D.N.Y. Apr. 28,
      2020) (granting compassionate release, in part, because 66-year old inmate
      suffers from kidney disease); United States v. Sanchez, 1:95-cr-00421-
      MGC-1, [Dkt. No. 290] (S.D. Fla. Apr. 27, 2020) (granting compassionate
      release, in part, because 76-year-old inmate suffers from “chronic kidney
      disease”); United States v. Williams, 3:17-CR-121-(VAB), 2020 WL
      1974372, at *3 (D. Conn. Apr. 24, 2020) (granting compassionate release,
      in part, because 62-year old inmate has a “history of being treated for
      kidney issues”).
      Indeed, although those with kidney problems appear to be severely
      impacted by COVID-19 with no precise explanation nor basis, one doctor

                                           6

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 6 of 15
       concludes that the virus most likely “attaches to the kidney cells and attacks
       them,” requiring patients to go through further immune weakening
       treatments and causing them to lose kidney function. Lenny Bernstein et
       al., Coronavirus Destroys Lungs. But Doctors Are Finding Its Damage in
       Kidneys, Hearts and Elsewhere, WASH. POST (Apr. 15, 2020),
       https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-
       doctors-are-finding-its-damage-in-kidneys-hearts-and-elsewhere/.html (last
       accessed June 26, 2020).
United States v. Walker, No. 11-CR-381 (SRN/HB), 2020 WL 4194677, at *4–5 (D.
Minn. June 26, 2020).
       Additionally, while I appreciate that the BOP has taken many measures to prevent
the transmission of COVID-19 among its inmate population,8 the virus has nonetheless
spread through many BOP facilities. As of July 28, 2020, of the 128,954 inmates in
BOP-managed institutions and 13,677 in community-based facilities, 10,483 have tested
positive.9 Of those, 101 inmates have died. This corresponds to an infection rate across
BOP facilities of 7.3 percent. The national infection rate is 1.3 percent. 10
       As of July 28, 2020, no inmates or staff members have tested positive for COVID-
19 at Campbell’s facility, Yankton FPC. However, no confirmed cases does not mean
that COVID-19 is not present at the facility. Nor does it mean there will not be a future
outbreak at the facility. As the Government acknowledges, despite extensive measures


8
  According to the BOP’s website, those measures have included limiting inmate movement
within each facility and between facilities, suspending visits, suspending staff training and travel,
screening staff and inmates for COVID-19 symptoms and modifying operations to maximum
social distancing to the extent possible. BOP Implementing Modified Operations, Federal Bureau
of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last visited July 28, 2020).
9
  COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 29,
2020).
10
   This is based on 4,280,135 COVID-19 cases and a population of 330,033,304. See CDC
COVID Data Tracker, CDC, https://www.cdc.gov/covid-data-tracker/#cases (last visited July
29, 2020); U.S. and World Population Clock, United States Census Bureau,
https://www.census.gov/popclock/ (last visited July 29, 2020).

                                                 7

      Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 7 of 15
to prevent transmission, more federal inmates will contract COVID-19 going forward.
See Doc. No. 51 at 7 n.2. Further, only 38 inmates at Yankton FPC have been tested
for COVID-19 since the beginning of the pandemic, and 2 of those are awaiting test
results.11 Yankton FPC houses 354 inmates.12
       Campbell’s plan upon release is to reside with his daughter and two granddaughters
at a home in Carroll, Iowa. Doc. No. 38-6. Carroll is located in Carroll County, which
has a population of approximately 20,154.13 There have been 171 COVID-19 cases in
Carroll County since the beginning of the pandemic,14 corresponding to an infection rate
of 0.8 percent. While COVID-19 is present in every county in Iowa, the conditions of
incarceration inherently limit the social distancing measures that may reduce the risk of
exposure. Further, the rate of infection within the BOP is much higher than in the general
population of the United States or Carroll County, Iowa.


       2.     Rehabilitation
       Campbell also argues that his rehabilitation, in connection with his health issues
and COVID-19, can be considered in deciding whether extraordinary and compelling
reasons are present. Doc. No. 49 at 11. 18 U.S.C. § 994 outline the duties assigned to
the United States Sentencing Commission. Section 994(t) provides:
       The Commission, in promulgating general policy statements regarding the
       sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
       describe what should be considered extraordinary and compelling reasons

11
  COVID-19 Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July 29,
2020).
12
  FPC Yankton, Bureau of Prisons, https://www.bop.gov/locations/institutions/yan/ (last visited
July 29, 2020).
13
  Carroll County, Iowa, Wikipedia, https://en.wikipedia.org/wiki/Carroll_County,_Iowa (last
visited July 28, 2020).
14
   Positive Case Analysis, COVID-19 in Iowa, https://coronavirus.iowa.gov/pages/case-counts
(last visited July 29, 2020).
                                              8

      Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 8 of 15
      for sentence reduction, including the criteria to be applied and a list of
      specific examples. Rehabilitation of the defendant alone shall not be
      considered an extraordinary and compelling reason.
Guideline § 1B1.13 cmt. n.3 echoes the statute, stating: “rehabilitation of the defendant
is not, by itself, an extraordinary and compelling reason for purposes of this policy
statement.”
      A number of district courts have held that the natural reading of § 994(t) is that a
defendant’s rehabilitation may be part of the extraordinary and compelling reasons
calculation if it is coupled with other reasons. See United States v. Poole, --- F. Supp.
3d ---, 2020 WL 4192280, at *6 (W.D. Tenn. July 14, 2020); United States v. Torres, -
-- F. Supp. 3d ---, 2020 WL 2815003, at *8–9 (S.D.N.Y. June 1, 2020); United States
v. Brown, --- F. Supp. 3d ---, 2020 WL 2091802, at *7 (S.D. Iowa Apr. 29, 2020) (“For
the word ‘alone’ to do any work—as it must—that means courts can consider
rehabilitation as part of a compassionate release motion.”); United States v. Marks, ---
F. Supp. 3d ---, 2020 WL 1908911, at *8 (W.D.N.Y. Apr. 20, 2020); United States v.
Wade, No. 2:99-CR-00257-CAS-3, 2020 WL 1864906, at *5 (C.D. Cal. Apr. 13, 2020);
United States v. Almontes, No. 3:05-cr-58 (SRU), 2020 WL 1812713, at *8 (D. Conn.
Apr. 9, 2020); United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at
*7 (S.D.N.Y. Apr. 6, 2020); United States v. Rodriguez, --- F. Supp. 3d ---, 2020 WL
1627331, at *10 (E.D. Pa. Apr. 1, 2020); United States v. Cantu-Rivera, No. H-89-204,
2019 WL 2578272, at *2 (S.D. Tex. June 24, 2019).
      Based on the text of § 994(t), and absent any contrary argument from the
Government, I agree with those courts that have found that a defendant’s rehabilitation
may be considered in deciding whether extraordinary and compelling reasons are present,
if other factors are present. As discussed above, among other issues, Campbell has a
medical condition identified by the CDC as increasing his risk for severe illness from
COVID-19. Because other factors are present, I find I can consider his rehabilitation.



                                           9

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 9 of 15
       As I stated in my prior order, there is no dispute that Campbell has been a model
inmate. He has been detained since approximately July 11, 2003, and he entered BOP
custody on approximately March 22, 2004. Doc. No. 8; Doc. No. 30. During the 16
years he has been in the BOP system, he has “maintained clear conduct.” Doc. No. 38-
5 at 2. He has completed drug, educational and release programming. Id. at 2–3. He
paid his court assessment and is making timely child support payments. Id. at 4. He has
had 12 unsupervised furloughs for medical reasons and a 16-hour social furlough to attend
a funeral. Doc. No. 33 at 4; Doc. No. 38-5 at 2. He is classified at a minimum-security
level. Doc. No. 38-5 at 1. He has held numerous work assignments and receives
consistently positive reviews:
       Campbell currently receives outstanding work reports from staff
       supervising the Lloyd Housing Unit Orderlies. He has displayed a strong
       work ethic and the ability to perform all assigned duties with little
       supervision. He also serves the Yankton Community by working as an
       Orderly at the Corps of Engineers Dam in Yankton. Campbell has
       consistently displayed a strong work ethic and skill during his incarceration
       period.
Id.
       Before the COVID-19 pandemic, Campbell worked at the Lewis and Clark Visitor
Center at the Gavins Point Project in Nebraska. Doc. No. 38-4. This is a “top tier” job
at Yankton FPC. Doc. No. 38-6 at 1. It required Campbell to leave Yankton FPC five
days a week and travel to the Visitor Center, unsupervised.          Doc. No. 33 at 4.
Campbell’s supervisor, Park Ranger Karla Zeutenhorst, described his work
responsibilities and performance:
       Mr. Campbell’s job was to do the cleaning, snow removal, grounds keeping
       and light maintenance in and around the visitor center. After showing and
       explaining the tasks that needed to be done, and the schedule of when they
       needed to be accomplished, Mr. Campbell took to the job immediately. He
       completed any job task he was asked to do in a timely and efficient manner.
       He was conscientious enough to check with me to make sure [h]e was doing
       the job up to my expectations.


                                            10

      Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 10 of 15
      In addition, Mr. Campbell did cleaning and maintenance that was not listed
      a[s] part of his job duties. If he saw something that needed to be cleaned
      and was not on the list, he did it regardless. The same was true for
      maintenance. He found things in the center that were broken or not
      functioning correctly and he fixed what he could. If he was unable to fix it
      he immediately told me so I could notify our maintenance staff. Mr.
      Campbell found a safety issue involving a short in a light fixture that could
      have resulted in a fire if he had not brought it to my attention. This allowed
      me to get an[] electrician to fix the issue.
      I found Mr. Campbell to be extremely dedicated to doing a good job. He
      worked efficiently and had high standards for himself with regards to the
      work he was doing. I felt he was dedicated to doing a good job and
      appreciated the opportunity to work outside the camp. He kept busy at all
      time and at no time did i[t] feel like I had to remind him to keep working.
      He was committed to that.
      Part of my job with the inmate program is to help individuals gain some job
      experience and to become accustom to working in a “normal” setting again.
      I want to make sure the individuals can take direction, work hard, and get
      work done efficiently. Though I only had the opportunity to work with Mr.
      Campbell for a few months before the COVID-19 pandemic caused the
      Prison Camp to keep the inmates at the camp, I feel he is ready for the
      challenges that being out of prison would present him. He indicated to me
      he was ready to get out and never wanted to do anything that would put him
      back into prison again. Based on my observation, I believe Mr. Campbell
      is ready to get out of prison and go back to leading a productive life.
Doc. No. 38-4.
      The BOP agrees with Ranger Zeutenhorst:
      Campbell has displayed excellent work and social skills throughout his
      incarceration period. He has maintained an appropriate rapport with both
      staff and inmates, maintained clear conduct, participated in drug treatment
      and release preparation programming, and fulfilled and made timely
      payments on his court-ordered financial obligations. He is expected to
      make a successful transition back into the community.
Doc. No. 38-5 at 4.
      All of this is extremely impressive. Campbell has been free from disciplinary
issues during his entire period of incarceration, participated in extensive programming,
made timely payments on financial obligations and received outstanding reviews of his

                                           11

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 11 of 15
work and social skills. Moreover, he has demonstrated that he is capable of working
outside the facility.   The BOP and Ranger Zeutenhorst believe Campbell will be
successful upon his release from prison.
       I find that the combination of Campbell’s age, chronic kidney disease and
rehabilitation constitute extraordinary and compelling reasons for his early release.
Therefore, I will consider whether the remaining factors support granting Campbell’s
motion.


C.     Section 3553(a) Factors and Danger to Community15
       Guideline § 1B1.13(2) provides that compassionate release is appropriate only
where “the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g)[.]” Section § 3582(c)(1)(A) requires a
court to consider the factors set forth in 18 U.S.C. § 3553(a) before granting a motion
for compassionate release. Section 3553(a) requires that I consider:
       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed—
          (A) to reflect the seriousness of the offense, to promote respect for
          the law, and to provide just punishment for the offense;
          (B) to afford adequate deterrence to criminal conduct;
          (C) to protect the public from further crimes of the defendant; and
          (D) to provide the defendant with needed educational or vocational
          training, medical care, or other correctional treatment in the most
          effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for—




15
  This section is somewhat redundant in light of my prior finding that it would be appropriate
for the BOP to move Campbell to home confinement. See Doc. No. 43 at 17.
                                               12

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 12 of 15
          (A) the applicable category of offense committed by the applicable
          category of defendant as set forth in the guidelines [issued by the
          Sentencing Commission . . .;]
       (5) any pertinent policy statement [issued by the Sentencing Commission .
       . .’]
       (6) the need to avoid unwarranted sentence disparities among defendants
       with similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).
       The present offense conduct is serious and Campbell’s criminal history is lengthy.
However, his offense did not involve violence and Campbell’s criminal history is
nonviolent except for two 1996 domestic abuse assault convictions. Doc. No. 27 at ¶¶
36–48. His criminal behavior appears to have been driven, at least in part, by his cocaine
and methamphetamine addiction. Campbell reported that he was a heavy user of cocaine
and methamphetamine and was only abstinent from those drugs while incarcerated. Id.
at ¶ 67. He last used drugs on the date of his arrest for the instant offense. Id.
       The Government argues that Campbell would pose a danger to the safety of the
community if he were released because he was a significant drug dealer and his criminal
history is serious. Doc. No. 51 at 9. This argument disregards Campbell’s conduct
during his 17 years of incarceration. See Pepper v. United States, 562 U.S. 476, 490
(2011) (a court may consider post-sentencing rehabilitation upon resentencing). As
described above, Campbell’s record while incarcerated strongly suggests that he is no
longer a danger to the safety of any other person or the community. In fact, he has
already demonstrated that he is not a danger to the safety of the community through his
job outside the facility. Further, Campbell will be under supervision for 10 years after
his release. See Doc. No. 26. This will help reduce whatever risk, if any, Campbell
may pose to the public. See United States v. Schmitt, No. CR12-4076-LTS, 2020 WL
96904, at *5 (N.D. Iowa Jan. 8, 2020).



                                            13

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 13 of 15
        Campbell also has a suitable plan upon his release. He plans to reside with his
daughter and her two minor children in Carroll, Iowa. Doc. No. 38-6 at 1. There are
no guns in his daughter’s home. Id. His daughter can assist him with transportation and
finding health care and drug treatment resources. Id. Campbell also plans to obtain
employment once he is able. Id.
        Another factor that is not dispositive, but is worth noting, is that Campbell would
likely have already been released if he were sentenced according to the law as it exists
today. As I discussed in my order on Campbell’s first motion for compassionate release,
Campbell would no longer be a career offender, his mandatory minimum would be 10
years and his guideline range would likely be 151 to 188 months. See Doc. No. 43 at
16–17. Campbell has already served more than the top of what would be his current
guideline range.
        Taking into account the 17 years Campbell has already served in prison, his
rehabilitation and his guideline range today, I find the time he has already served satisfies
the goals of sentencing. As such, I find that Campbell is eligible for compassionate
release and will grant his motion.


                                  IV.    CONCLUSION
        For the foregoing reasons:
        1.    Defendant Kurt Alan Campbell’s motion (Doc. No. 48) for compassionate
release is granted. However, execution of this order is stayed for fourteen (14) days to
allow the Bureau of Prisons and United States Probation an opportunity to make the
necessary arrangements for Campbell’s release.
        2.    Based on the stay of execution described in the preceding paragraph,
Campbell’s term of imprisonment is hereby reduced to time served as of August 14,
2020.
        3.    All other aspects of the judgment (Doc. No. 26) remain in effect, including
those related to Campbell’s term of supervised release.
                                             14

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 14 of 15
      4.     The Clerk of Court shall provide a copy of this order to the Probation Office
and the institution where Campbell is incarcerated.


      IT IS SO ORDERED.
      DATED this 31st day of July, 2020.




                                         __________________________
                                         Leonard T. Strand, Chief Judge




                                           15

     Case 5:03-cr-04020-LTS-KEM Document 53 Filed 07/31/20 Page 15 of 15
